DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           STEVEN GREER,
                              Appellant,

                                    v.

                              DUAN DRAKES,
                                Appellee.

                              No. 4D21-1971

                              [May 12, 2022]

  Appeal of a non-final order from the County Court for the Nineteenth
Judicial Circuit, St. Lucie County; Edmond Alonzo, Judge; L.T. Case No.
562021CC000877AXXXHC.

  Steven Greer, Port St. Lucie, pro se.

   Jennifer Anne Gore Maglio of Maglio Christopher & Toale Law Firm,
Sarasota, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.